                       Case 19-11672-LMI      Doc 68    Filed 08/01/19    Page 1 of 2




        ORDERED in the Southern District of Florida on July 31, 2019.




                                                        Laurel M. Isicoff
                                                        Chief United States Bankruptcy Judge
_____________________________________________________________________________
                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                          Miami Division

        IN RE:                                                   CASE NO. 19-11672-LMI

        NIURKA DONATE                                            CHAPTER 13
        SSN: XXX-XX-1894

             Debtor.
        _________________/


                          ORDER GRANTING MOTION TO DISMISS [D.E. 38]

                 THIS CAUSE came before the Court on July 17, 2019 at 9:30 a.m. for an
        evidentiary hearing on the Motion to Dismiss [D.E. 38] filed by Secured Creditors, Janet
        E. Stoker, as Trustee of Janet E. Stoker Living Trust and Benjamin Velez, and the
        Court having examined the Motion to Dismiss, the Secured Creditors’ Memorandum of
        Law in Support of the Motion to Dismiss [D.E. 60]; the Memorandum of Law in
        Opposition to the Motion to Dismiss [D.E. 59]; the Joint Notice of Filing Documents to
        Support Debtor’s and Secured Creditor’s Memorandum’s of Law [D.E.58]; the Joint
        Pretrial Stipulation filed by the parties [D.E.65 ]; the Joint Exhibits submitted by the
        parties and the case file and also heard argument of counsel for the Debtor and the
        Secured Creditors, for reasons stated on the record, it is:
                 ORDERED and ADJUDGED
                 1.    The Motion to Dismiss is GRANTED.
                Case 19-11672-LMI          Doc 68       Filed 08/01/19   Page 2 of 2



        2.      This case is dismissed with a 180-day prejudice period due to the
                Debtor’s failure to disclose in her schedules the judgment amount owed to
                unrelated creditor, Daniel J. Spinuzzi, M.D.
        3.      This Court reserves jurisdiction as to an award of attorney fees in favor of
                the Secured Creditor.
                                                  ###
Sabrina Chassagne, Esq., ((305) 358-0005, 1 NE 2nd Avenue, Suite 208, Miami, FL 33132) attorney for
the Debtor is directed to mail a conformed copy of this order immediately upon receipt to:

Nancy Neidich, Trustee
Timothy Kingcade, Esq., attorney for the Debtor




                                                    2
